Exhibit 10.2

FOURTH AMENDMENT TO
FIRST AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT

FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this "Amendment") dated as of August 9, 2005, between MORTGAGEIT,
INC., a New York corporation ("Borrower") and RESIDENTIAL FUNDING CORPORATION, a
Delaware corporation ("Lender").

[spacer.gif] [spacer.gif] A.  Borrower and Lender have entered into a revolving
mortgage warehousing facility with a present Warehousing Commitment Amount of
$400,000,000, temporarily increased to $420,000,000, which is evidenced by a
Promissory Note dated April 12, 2005 (the "Note"), and by a First Amended and
Restated Warehousing Credit and Security Agreement dated as of April 12, 2005
(as the same may have been and may be amended or supplemented, the "Agreement").

[spacer.gif] [spacer.gif] B.  Borrower has requested that Lender further
increase and extend the temporary increase of the Warehousing Commitment Amount
and amend certain other terms of the Agreement, and Lender has agreed to such
temporary increase and those certain other amendments, subject to the terms and
conditions of this Amendment.

NOW, THEREFORE, the parties to this Amendment agree as follows:

[spacer.gif] [spacer.gif] 1.  Subject to Borrower's satisfaction of the
conditions set forth in Section 12 the effective date of this Amendment is
August 9, 2005 ("Effective Date").

[spacer.gif] [spacer.gif] 2.  Unless otherwise defined in this Amendment, all
capitalized terms have the meanings given to those terms in the Agreement.
Defined terms may be used in the singular or the plural, as the context
requires. The words "include," "includes" and "including" are deemed to be
followed by the phrase "without limitation." Unless the context in which it is
used otherwise clearly requires, the word "or" has the inclusive meaning
represented by the phrase "and/or." References to Sections and Exhibits are to
Sections and Exhibits of this Amendment unless otherwise expressly provided.

[spacer.gif] [spacer.gif] 3.  The Table of Contents of the Agreement is amended
and restated in its entirety as set forth in the Table of Contents attached to
this Amendment.

[spacer.gif] [spacer.gif] 4.  Article 7 of the Agreement is amended and restated
in its entirety as set forth in Article 7 attached to this Amendment. All
references in the Agreement and other Loan Documents to Article 7 (including
each and every Section in Article 7) are deemed to refer to the new Article 7.

[spacer.gif] [spacer.gif] 5.  Article 8 of the Agreement is amended and restated
in its entirety as set forth in Article 8 attached to this Amendment. All
references in the Agreement and other Loan Documents to Article 8 (including
each and every Section in Article 8) are deemed to refer to the new Article 8.

[spacer.gif] [spacer.gif] 6.  Article 12 of the Agreement is amended and
restated in its entirety as set forth in Article 12 attached to this Amendment.
All references in the Agreement and other Loan Documents to Article 12
(including each and every Section in Article 12) are deemed to refer to the new
Article 12.

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 7.  Exhibit E-1 to the Agreement is amended and
restated in its entirety as set forth in Exhibit E-1 to this Amendment. All
references in the Agreement and the other Loan Documents to Exhibit E-1 are
deemed to refer to the new Exhibit E-1.

[spacer.gif] [spacer.gif] 8.  Exhibit E-2 to the Agreement is amended and
restated in its entirety as set forth in Exhibit E-2 to this Amendment. All
references in the Agreement and the other Loan Documents to Exhibit E-2 are
deemed to refer to the new Exhibit E-2.

[spacer.gif] [spacer.gif] 9.  Exhibit H to the Agreement is amended and restated
in its entirety as set forth in Exhibit H to this Amendment. All references in
the Agreement and the other Loan Documents to Exhibit H are deemed to refer to
the new Exhibit H.

[spacer.gif] [spacer.gif] 10.  Exhibit I to the Agreement is amended and
restated in its entirety as set forth in Exhibit I to this Amendment. All
references in the Agreement and the other Loan Documents to Exhibit I are deemed
to refer to the new Exhibit I.

[spacer.gif] [spacer.gif] 11.  The following Events of Default exist under the
Agreement

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Borrower failed to comply with the
Leverage Ratio for Guarantor covenant set forth in Section 8.11 of the Agreement
for the fiscal month ended April 30, 2005.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Borrower failed to comply with the
Liquid Assets for Guarantor covenant set forth in Section 8.13 of the Agreement
for the fiscal months ended February 28, 2005 and March 31, 2005.

Failure to comply with these covenants constitute Events of Default pursuant to
Section 10.1(b) of the Agreement.

Borrower has requested that Lender waive its rights and remedies with respect to
the above-described Events of Default. Lender agrees to waive its rights and
remedies with respect to the above-described Events of Default; provided,
however, that the waivers are limited to the specific Events of Default
described above and are not intended and will not be construed to be a waiver of
any future Default or Event of Default of Section 8.11 or Section 8.13 of the
Agreement or any existing or future Default or Event of Default under any other
provision of the Agreement.

BORROWER IS NOTIFIED THROUGH THIS AMENDMENT THAT LENDER REQUIRES STRICT
COMPLIANCE BY BORROWER OF ALL TERMS, CONDITIONS AND PROVISIONS OF THE AGREEMENT
AND LOAN DOCUMENTS.

The waivers of Lender under this Amendment may not be construed as establishing
a course of conduct on the part of Lender upon which Borrower may rely at any
time in the future, and Borrower expressly waives any right to assert any claim
to such effect at any time.

[spacer.gif] [spacer.gif] 12.  Borrower must deliver to Lender (a) two executed
copies of this Amendment, (b) the Additional Commitment Fees, and (c) a $500
document production fee.

[spacer.gif] [spacer.gif] 13.  Borrower represents, warrants and agrees that (a)
except as stated in paragraph 11 above, there exists no Default or Event of
Default under the Loan Documents, (b) the Loan Documents continue to be the
legal, valid and binding agreements and obligations of Borrower, enforceable in
accordance with their terms, as modified by this Amendment, (c) Lender is not in
default under any of the Loan Documents and Borrower has no offset or defense to
its performance or obligations under any of the Loan Documents, (d) except for
changes permitted by the terms of the Agreement, Borrower's representations and

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   warranties contained in the Loan Documents are true,
accurate and complete in all respects as of the Effective Date and (e) there has
been no material adverse change in Borrower's financial condition from the date
of the Agreement to the Effective Date.

[spacer.gif] [spacer.gif] 14.  Except as expressly modified, the Agreement is
unchanged and remains in full force and effect, and Borrower ratifies and
reaffirms all of its obligations under the Agreement and the other Loan
Documents.

[spacer.gif] [spacer.gif] 15.  This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which shall
together constitute but one and the same instrument.

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed on their behalf by their duly authorized officers as of the day and
year above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
MORTGAGEIT, INC.,
a New York corporation [spacer.gif]     [spacer.gif] By: John R. Cuti
[spacer.gif]   [spacer.gif] Its: General Counsel and Secretary [spacer.gif]  
[spacer.gif] RESIDENTIAL FUNDING CORPORATION,
a Delaware corporation [spacer.gif]   [spacer.gif] By: Jason Gaul [spacer.gif]  
[spacer.gif] Its: Director [spacer.gif] [spacer.gif]

3


--------------------------------------------------------------------------------
